740 N.W.2d 655 (2007)
ESTATE OF Elena STOYKA, by Michelle STOYKA, Personal Representative, and Michelle Stoyka and Michael Stoyka, Individually, Plaintiffs-Appellees,
v.
MT. CLEMENS GENERAL HOSPITAL, and Dr. Michael Kitto, Defendants-Appellees, and
Macomb Emergency Care Physicians, P.C., and Dr. Robert Faber, Defendants-Appellants, and
St. Joseph Mercy of Macomb and Dr. Harry Aretakis, Defendants.
Docket No. 134020. COA No. 271970.
Supreme Court of Michigan.
November 9, 2007.
On order of the Chief Justice, a stipulation signed by counsel for the parties agreeing to the dismissal of this application for leave to appeal is considered, and the application for leave to appeal is DISMISSED with prejudice and without costs.